           Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 1 of 6



         BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE: NATIONAL PRESCIPTION OPIATE
             LITIGATION



                                                                      MDL Docket No. 2804




    Walmart Inc. v. U.S. Department of Justice; Attorney General William P. Barr; U.S. Drug Enforcement
          Administration; Acting Administrator Timothy J. Shea, E.D. Tex. No. 4:20-cv-00817


                         OPPOSITION TO MOTION TO TRANSFER

       This matter should not be transferred because it presents no questions of fact, much less

questions common to actions pending in In re: National Prescription Opiate Litigation, MDL No. 2804,

and because there is no basis for subject-matter jurisdiction before any court. Walmart’s complaint,

devoid of any basis for subject-matter jurisdiction or even a cause of action, improperly seeks pre-

enforcement review of a civil enforcement action. Defendants already have moved to dismiss this

action in its entirety and believe their arguments for dismissal are compelling. As explained below,

transfer would neither serve the convenience of the parties or the Court, nor would it effectuate the

purposes of 28 U.S.C. § 1407. The motion to transfer should be denied.

                                           BACKGROUND

       Walmart brought this suit against the U.S. Department of Justice, the Drug Enforcement

Administration, and the heads of each agency (collectively “DOJ”), “seek[ing] a judicial declaration to

resolve” what it characterizes as “a dispute … about the obligations of pharmacists and pharmacies

under the Controlled Substances Act.” See ECF No. 1, Compl. at 1. According to the complaint, DOJ



                                                    1
              Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 2 of 6



began investigating Walmart for potential CSA violations in late 2016. 1 Compl. ¶ 108. And, the

company alleges, DOJ has expended “resources and taxpayer funds to this investigation … out of all

proportion to any evidence of wrongdoing” and now, “on information and belief, intends to pursue

a civil enforcement action against Walmart based on a number of positions … that are wrong as a

matter of federal law.” Id. ¶¶ 113, 115.

          Walmart’s complaint contains no cause of action. Instead, it pleads a claim for relief under the

Declaratory Judgment Act, 28 U.S.C. § 2201, on the ground that the company “faces the risk of a civil

enforcement action under the CSA.” Compl. ¶ 163. In order to “clarify and settle the parties’ legal

obligations,” Walmart asks the district court to proclaim the outer bounds of liability for pharmacies

and pharmacists under the CSA and to instruct DOJ to “follow their own regulations and [] not base

any enforceable legal positions on the alleged violation of agency guidance rather than obligations

found in a statute or duly promulgated rule or regulation.” Id. ¶ 175, Prayer for Relief.

          On November 13, 2020, the Plaintiffs’ Executive Committee (“PEC”) in MDL No. 2804

moved to transfer Walmart’s declaratory-judgment action to the Northern District of Ohio. See ECF

No. 8820, Mot. to Transfer (“Mot.”). The PEC argues that transfer is warranted because it “will

eliminate duplicative discovery, prevent potentially inconsistent pretrial rulings, and conserve the

resources of the parties, their counsel, and the judiciary.” Id.

          On December 4, 2020, more than three weeks before DOJ’s deadline to respond to the

complaint, DOJ moved to dismiss Walmart’s suit under Federal Rule of Civil Procedure 12(b)(1). See

ECF No. 43, Mot. to Dismiss (“MTD”), No. 4:20-cv-00817 (E.D. Tex.) (attached as Exhibit 1). That

motion demonstrates that federal jurisdiction over Walmart’s complaint is nonexistent.




1   Allegations in the complaint are presumed true solely for purposes of this motion.

                                                     2
            Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 3 of 6



        First, DOJ’s motion argues that Walmart fails to identify an “unequivocally expressed” waiver

of sovereign immunity to sue the federal government. Second, Walmart’s complaint fails to plead any

cause of action underlying its declaratory-judgment claim, as it must, since that statute is procedural

only and does not provide a cause of action. Third, in urging the district court to opine on its legal

culpability in a hypothetical suit not-yet filed and untethered from any factual context, Walmart asks

that court to issue an advisory opinion. The parties’ allegedly divergent views about the scope of a

pharmacies’ or pharmacists’ duties under the CSA, and Walmart’s request for abstract declarations on

the same, does not demonstrate the existence of an actual controversy. See MTD at 9-20.

        DOJ also moved on December 4, 2020, to stay Walmart’s pending Motion for Partial

Summary Judgment. See ECF No. 44, Mot. to Stay, No. 4:20-cv-00817 (E.D. Tex.) (attached as Exhibit

2). DOJ’s stay request argued that it would be particularly inappropriate to require DOJ to oppose

Walmart’s summary-judgment motion before jurisdiction is determined because the government

would necessarily be forced to divulge its legal theories, defend the results of an investigation, and tip

its hand in a potential enforcement action not yet filed.

                                            ARGUMENT

        There is no basis to transfer this action. As persuasively set forth in DOJ’s motion to dismiss,

Walmart cannot proceed on a claim against DOJ for which there is no waiver of sovereign immunity,

nor can it bring a Declaratory Judgment Act claim without any cause of action arising under federal

law. See MTD at 9-20. And while the PEC may be correct in arguing that “Walmart’s action is a blatant

attempt at forum-shopping in the hopes of re-litigating certain legal issues that have already been

resolved against it in the Opioid MDL,” Mot. at 1, that contention is immaterial—for there is no

Article III controversy between DOJ and Walmart sufficient to permit the Eastern District of Texas

to opine on its view of the Controlled Substances Act’s requirements. As DOJ explained in its motion

to dismiss, “Walmart asks th[at] [c]ourt to issue a quintessential advisory opinion regarding the proper


                                                    3
            Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 4 of 6



interpretation of the CSA and its implementing regulations—unmoored from any concrete dispute

between the parties or factual basis in which to apply the regulatory framework—based solely on

Walmart’s own speculation as to what the federal government may be planning.” MTD at 18.

        DOJ does not dispute that Judge Polster, who oversees pretrial proceedings in the MDL, “is

incredibly knowledgeable about the factual and legal issues present in” the Opioid litigation, Mot. at

4, but that expertise is unnecessary to resolve the purely jurisdictional grounds on which Walmart’s

complaint must be dismissed. There is no reason that the Northern District of Ohio should be better-

equipped to rule on issues of sovereign immunity and Article III-jurisdiction than the Eastern District

of Texas. On the contrary, transfer of Walmart’s complaint to the MDL would only burden the

transferee court with an unnecessary motion on legal issues distinct from the matters it is overseeing,

while potentially delaying resolution of DOJ’s straightforward motion.

        Furthermore, this panel should deny the PEC’s transfer motion because this action does not

involve “one or more common questions of fact” with those pending in the MDL. See 28 U.S.C.

§ 1407(a). Indeed, Walmart’s complaint presents no issues of fact. Even if Walmart could obtain a

ruling on the merits—and DOJ contends it cannot—resolution of its single claim would require no

discovery and no findings of fact. See Compl. ¶ 23 (characterizing suit as “action to obtain a declaration

resolving its disputes of law with Defendants and clarifying its legal rights and duties under the CSA

and its implementing regulations). Notwithstanding that Walmart’s declaratory-judgment suit seeks to

relitigate issues it lost before Judge Polster (a fact set forth in DOJ’s motion to dismiss, see MTD at

19), this action still has no place before the MDL because “[t]he objective of transfer is to eliminate

duplication in discovery, avoid conflicting [pretrial] rulings and schedules,” and minimize burden. See

Manual for Complex Litigation, § 20.131, Requests for Transfer; see also In re FedEx Ground Package

System, Inc., Employment Practices Litigation, 366 F. Supp. 2d 1381 (J.P.M.L. 2005) (denying transfer where

movant failed to show “that any common questions of fact are sufficiently, complex, unresolved,


                                                    4
            Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 5 of 6



and/or numerous to justify Section 1407 transfer”); In re ClassicStar Mare Lease Litigation, 528 F. Supp.

2d 1345, 1346 (J.P.M.L. 2007) (transfer appropriate where “all actions arise from the same factual

milieu, raising common factual questions”).

        The PEC’s arguments in favor of transfer rely on grounds inapplicable to this case. For

example, the PEC asserts that Judge Polster should handle the case because he “is deeply

knowledgeable regarding the claims, defenses, and evidence relevant to the case.” Mot. at 1. But,

certainly at this stage, there is no “evidence relevant” to this case (and would not likely be even if the

merits of Walmart’s claim were reached) and, at a minimum, the threshold issues to be decided—

sovereign immunity and jurisdiction under Article III and the Declaratory Judgment Act—are not

matters with particular relevance to the MDL. The PEC’s contentions that “[t]ransfer of this action

to the Opioid MDL will eliminate duplicative discovery” and that “[m]uch of the discovery necessary

for this action has already been completed in the Opioid MDL,” Mot. at 8, are likewise speculative.

Even in the unlikely scenario in which Walmart amended its complaint to proffer some grant of

sovereign immunity and a cause of action to ground its declaratory-judgment claim and the district

court determined that Walmart’s grievances about DOJ’s enforcement efforts presented a justiciable

case or controversy, that action still would not warrant discovery. In the event that the district court

denies DOJ’s motion and proceeds to the merits of Walmart’s claim, which DOJ posits is highly

unlikely, nothing would prevent the PEC from renewing its motion to transfer. See In re Nat’l Prescription

Opiate Lit., MDL No. 2804, ECF No. 3168 (J.P.M.L. Dec. 6, 2018) (vacating conditional transfer order

on the ground that United States’ pending motion to dismiss “could obviate the need for transfer”

and, if any claims survive, transfer could be reinitiated). On the other hand, transferring this action

now conveniences neither party (and there are no witnesses), see 28 U.S.C. § 1407, and would only add

to Judge Polster’s burden while potentially delaying the swift dismissal of this suit DOJ seeks.




                                                    5
           Case MDL No. 2804 Document 8903 Filed 12/04/20 Page 6 of 6



       The panel should deny transfer because Walmart’s declaratory-judgment claim presents no

“common questions of fact,” 28 U.S.C. § 1407, for resolution before the MDL. In the alternative,

should the panel believe that transfer might be warranted, any such order should await resolution in

the Eastern District of Texas of DOJ’s motion to dismiss.


Dated: December 4, 2020                               Respectfully submitted,

                                                      JEFFREY CLARK
                                                      Acting Assistant Attorney General

                                                      BRIGHAM J. BOWEN
                                                      Assistant Branch Director
                                                      Federal Programs Branch


                                                      /s/ Kate Talmor
                                                      KATE TALMOR
                                                      Maryland Bar
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20530
                                                      Tel: (202) 305-5267
                                                      Email: kate.talmor@usdoj.gov



                                                      Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel

on Multidistrict Litigation, I hereby certify that copies of the United States’ Opposition to Transfer

were served on all designated counsel electronically via CM/ECF.

                                                      /s/ Kate Talmor
                                                      KATE TALMOR


                                                  6
